Welcome
Ladies and gentlemen, I should like to welcome you to the afternoon sitting. The sitting is resumed and is the last sitting before the Christmas break and the New Year. I would like to take this opportunity to welcome the Executive Committee of the German War Graves Commission (Volksbund Deutsche Kriegsgräberfürsorge) from Baden-Württemberg under its chair, Mr Nothelfer. Based in Baden-Württemberg, the Commission tends the graves of 90 000 victims of war and tyranny in Baden-Württemberg alone. We thank you for your work and welcome you to the European Parliament.